       Case 5:17-cv-00220-LHK Document 1117 Filed 01/04/19 Page 1 of 1



 1   Amanda Tessar (admitted pro hac vice)
     ATessar@perkinscoie.com
 2   PERKINS COIE LLP
     1900 Sixteenth Street, Suite 1400
 3   Denver, CO 80202-5255
     Telephone: 303.291.2357
 4   Facsimile: 303.291.2457
 5   Sarah E. Stahnke, California Bar #264838
     SStahnke@perkinscoie.com
 6   PERKINS COIE LLP
     3150 Porter Drive
 7   Palo Alto, CA 94304-1212
     Telephone: 650.838.4489
 8   Facsimile: 650.838.4350
 9   ATTORNEYS FOR NON-PARTY
     BROADCOM CORPORATION
10
                                 UNITED STATES DISTRICT COURT
11

12                           NORTHERN DISTRICT OF CALIFORNIA,

13                                       SAN JOSE DIVISION

14   FEDERAL TRADE COMMISSION,                        Case No. 5:17-cv-00220-LHK
15                        Plaintiff,                  NOTICE OF APPEARANCE OF SARAH E.
                                                      STAHNKE FOR NON-PARTY
16         v.                                         BROADCOM CORPORATION
17   QUALCOMM INCORPORATED, a
     Delaware corporation,
18
                          Defendant.
19

20          Please take notice that Sarah E. Stahnke of Perkins Coie LLP, 3150 Porter Drive, Palo Alto,
21   CA 94304, hereby enters an appearance as counsel of record on behalf of non-party Broadcom
22   Corporation.
23
     DATED: January 4, 2019                            PERKINS COIE LLP
24

25                                                     By:       /s/ Sarah E. Stahnke
                                                                         Sarah E. Stahnke
26
                                                       ATTORNEYS FOR NON-PARTIES
27                                                     BROADCOM CORPORATION

28

                                                               NOTICE OF APPEARANCE
                                                               CASE NO. 5:17-cv-00220-LHK
